Citation Nr: 0837759	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  03-17 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for actinic keratosis.

2.  Entitlement to service connection for fungal dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from March 1969 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The Nashville, Tennessee RO thereafter obtained 
jurisdiction.

In August 2005, the veteran testified at a travel Board 
hearing.

In December 2005, the Board reopened the pending claim of 
service connection for skin cancer and remanded it along with 
a claim of service connection for other skin disorders for 
additional development.  The Board granted service connection 
for tinea pedis (claimed as jungle rot).  In May 2007, the 
Board denied service connection for basal cell carcinoma, 
pityriasis rosacea, warts and cysts and remanded the issues 
of fungal dermatitis and actinic keratosis for additional 
development.  

In a June 2007 statement, the veteran raised a claim for an 
increased rating for his service-connected tinea pedis.  This 
issue has not been developed for appellate review and is 
referred to the RO for appropriate action.

The issue of entitlement to service connection for fungal 
dermatitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Actinic keratosis has been related to sun exposure during 
service.


CONCLUSION OF LAW

Actinic keratosis was incurred in service.  38 U.S.C.A. §§ 
1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this decision, the Board grants service connection for 
actinic keratosis which represents a complete grant of the 
benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Thus, no discussion of VA's duties to notify and 
assist is required with respect to this issue.

Analysis

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line 
of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2007).

A review of the veteran's military personnel file confirms 
that the veteran served on active duty in Vietnam and that he 
was awarded a Combat Action Ribbon and a Purple Heart Medal. 

The service treatment records show that in June 1970, the 
veteran had small raised lesions on his back, neck and 
shoulders, which appeared to be some form of keratosis.  

Post-service treatment records show that the veteran was 
diagnosed as having actinic keratosis.  

On VA examination in January 2004, the examiner concluded 
that the veteran's actinic keratosis was not related to the 
veteran's military service.  The examiner noted that the 
veteran was in the military for a year and a half, and his 
skin damage was related to the veteran not wearing shirt in 
the summertime and spending a lot of time out in the sun.  
The examiner stated that the veteran may have sustained some 
skin damage while in the military, but he sustained much more 
the 30 years afterward.

On VA examination in August 2007, the veteran reported having 
several blistering sunburns during his service in Vietnam.  
The examiner noted that these pre-malignant growths are 
clearly related to sun exposure and have a delayed onset, 
often decades, from significant sun exposure.  Therefore, the 
examiner concluded that the actinic keratosis was more likely 
than not related to the veteran's intense sun exposure and 
sunburns while on active duty in Vietnam.    

In February 2008, another VA examiner reviewed the claims 
folder and stated that although the veteran had little if any 
documentation of skin problems during service, there is still 
the issue of sun exposure.  He concluded that that the 
actinic keratosis was at least as likely as not service-
connected.

The veteran has a current diagnosis of actinic keratosis.  He 
has provided credible statements of receiving significant sun 
exposure during his service in Vietnam.  Despite one VA 
examiner's finding that the keratosis is not related to his 
sun exposure in Vietnam, two subsequent VA examiners have 
specifically related the keratosis to the veteran's sun 
exposure in service.  Therefore, giving the veteran the 
benefit of the doubt, the Board will find that the evidence 
of record is sufficient to grant service connection for 
actinic keratosis.


ORDER

Service connection for actinic keratosis is granted.


REMAND

The veteran's claim for service connection for fungal 
dermatitis warrants further development.

The Board noted on previous remand that in a May 2006 
emergency room treatment note, the veteran had complained of 
a rash on his trunk and legs for several weeks.  Also, on VA 
examination in November 2001, the examiner noted that the 
veteran had evidence of chronic dermatitis over the extension 
surfaces of his arms, chest, and back; however, a diagnosis 
was not made. 

In May 2007, the Board remanded the claim for further VA 
examination in order to  determine whether any current fungal 
dermatitis was related to service (noting that the veteran is 
already service connected for tinea pedis).

The VA skin examination of record following the Board's May 
2007 remand, do not adequately address whether the veteran 
has fungal dermatitis on his legs, chest, and back that is 
related to service.  Rather the examinations (conducted in 
August 2007 and February 2008) focused on the veteran's 
complaints of actinic keratosis and his service-connected 
tinea pedis.  

Accordingly, the case is REMANDED for the following action:

1.   The veteran should be provided with a 
VA examination with a dermatologist.  The 
examiner should review the claims file, 
and clarify a current diagnosis concerning 
any fungal/chronic dermatitis of the legs, 
chest and back.  The examiner should opine 
as to whether it is at least as likely as 
not that any current fungal/chronic 
dermatitis of the legs, chest and back are 
related to service.  Any opinion given 
must be supported by a rationale.

2.  Then, the issue should be 
readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, he should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


